DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 08 February 2021.
Claims 1-11 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Claim Objections
Claims 4-7 and 9 are objected to because of the following informalities:
Regarding Claim 4: 
The claim language “the ventilation channel links all of the inlet orifices” renders the claim unclear because the term “(all of the) inlet orifices” lacks sufficient antecedent basis for the limitation in the claim. For purposes of examination, the Examiner suggests amending the language “an inlet orifice” of claim 1 to instead be “at least one inlet orifice” and amending the language of claim 4 to instead be, “wherein the at least one inlet orifice comprises a plurality of inlet orifices and wherein the ventilation channel links all of the inlet orifices.”
Regarding Claim 5:
The claim language “wherein the inlet orifices have an inlet diameter and the outlet orifices have an outlet diameter…” renders the claim unclear because both the terms “the inlet orifices” and “the outlet orifices” lacks sufficient antecedent basis for the limitation in the claim. For purposes of examination, the Examiner suggests amending the wherein the at least one inlet orifice comprises a plurality of inlet orifices and the at least one outlet orifice comprises a plurality of outlet orifices, and wherein the inlet orifices have an inlet diameter and the outlet orifices have an outlet diameter...”
Regarding Claim 6:
The claim language "at least one among the inlet orifices" and the claim language "at least one among the outlet orifices" renders the claim unclear because the terms "inlet orifices" and "outlet orifices" lacks sufficient antecedent basis for the limitation of the claim. For purposes of examination, the Examiner suggests amending the language “an inlet orifice” and “an outlet orifice” of claim 1 to instead be “at least one inlet orifice” and “at least one outlet orifice”, respectively, and amending the claim language of claim 6, namely "wherein at least one among the inlet orifices is axially aligned with at least one among the outlet orifices" to instead be "wherein the at least one inlet orifice comprises a plurality of inlet orifices and the at least one outlet orifice comprises a plurality of outlet orifices, and wherein at least one of the inlet orifices is axially aligned with at least one of the outlet orifices."
Regarding Claim 7:
Claim 7 uses the term "and/or". The use of a slash symbol between descriptive elements in the claims renders the scope and the meaning of the claims unclear. Further, the claim language "at least one among the inlet orifices" and the claim language "at least one among the outlet orifices" is not clear because both "the inlet orifices" and "the outlet orifices" lacks sufficient antecedent basis for the limitation of the claim. For purposes of at least one inlet orifice is at least one of circumferentially and axially offset, relative to at least one outlet orifice."
Regarding Claim 9:
Claim 9 uses the term "and/or". The use of a slash symbol between descriptive elements in the claims renders the scope and the meaning of the claims unclear. Further, the claim language "the inlet orifices" and the claim language "the outlet orifices" is not clear because both "the inlet orifices" and "the outlet orifices" lacks sufficient antecedent basis for the limitation of the claim. For purposes of examination, the Examiner suggests amending the language “an inlet orifice” and “an outlet orifice” of claim 1 to instead be “at least one inlet orifice” and “at least one outlet orifice”, respectively, and amending the claim language of claim 9, namely "wherein the inlet orifices and/or the outlet orifices have a diameter..." to instead be "wherein the at least one inlet orifice comprises a plurality of inlet orifices and the at least one outlet orifice comprises a plurality of outlet orifices, and wherein at least one of the inlet orifices and the outlet orifices have a diameter..."

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1:
The claim language "an outlet orifice which opens onto a downstream surface of the disc" renders the claim indefinite. It is not clear if the claim limitation intends to configure the outlet opening such that the outlet opening directs air onto a downstream surface of the disc, or if the claim language intends to configure the outlet opening such that the outlet opening is located on the downstream surface of the disc. The Examiner further notes that “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable ... as indefinite.” In this instance "opens onto a downstream surface of the disc" could be interpreted to be an opening located on the downstream surface of disc or an opening configured to direct air onto a downstream surface of the disc. (See Ex parte Miyazaki, 2008 WL 5105055, at *5 (BPAI Nov. 19, 2008) (precedential)
Regarding Claim 2:
The claim language "the outlet orifice opens onto a downstream surface of the downstream radial wall" renders the claim indefinite. It is not clear if the claim limitation intends to configure the outlet opening such that the outlet opening directs air onto a downstream surface of the downstream radial wall, or if the claim language intends to configure the outlet opening such that the outlet opening is located on the downstream 
Regarding Claim 11:
The claim language of claim 11 is indefinite because it is unclear, what if any limitations in claim 11 are required in addition to claim 10. The Examiner suggests cancelling claim 11, or amending claim 11 to positively recite some additional structure to that of the "turbomachine" comprising an assembly according to claim 10 that is required of the turbine.
Regarding claims 2-11:
Claims 2-11 are rejected by virtue of dependence on a rejected claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 20160230579 A1), hereafter referred to as Schwartz, in view of Burt et al (US 20130039760 A1), hereafter referred to as Burt.
 Regarding Claim 1, Schwartz discloses the following: 
 A rotor disc (280) for a turbomachine (100),the disc (280) extending circumferentially about an axis and comprising a plurality of cavities (300) configured to receive blade roots each cavity (300) comprising a downstream radial wall (284) configured to axially block (see [0034]) the blade root in the cavity (300).
Schwartz does not explicitly disclose the following:
each downstream radial wall comprising a channel of ventilation of the cavity comprising an inlet orifice which opens into the cavity and an outlet orifice which opens onto a downstream surface of the disc.
However Burt teaches the following:
A rotor disc (120, FIG. 2) for a turbomachine, the disc (120, FIG. 2) extending circumferentially about an axis and comprising a plurality of cavities configured to receive blade roots each cavity (170, FIG. 2) comprising a downstream radial wall (130, Examiner note, the claim does not require the wall to be formed integrally as part of the disc) configured to axially block (see [0006]) the blade root in the cavity (170, FIG. 2), each downstream radial wall (130, Examiner note, the claim does not require the wall to be formed integrally as part of the disc) comprising a channel of ventilation (135) of the cavity (170, FIG. 2) comprising an inlet orifice (left side inlet of 135) which opens into the cavity (170, FIG. 2) and an outlet orifice (right side outlet of 135) which opens onto a downstream side (as seen in FIG. 2, the outlet opening opens onto the downstream side of the disc) of the disc (120, FIG. 2).
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade cavity in the rotor disc and downstream radial wall of the rotor disc as disclosed by Schwartz, by adding a shank cooling passage cavity between an outer surface of the disc and an outer surface of the shank (see Burt [0051]) and a cooling ventilation channel in the downstream radial wall comprising an inlet which opens into the cavity of the shank passage and an outlet which opens onto the downstream side of the downstream radial wall (see FIG. 2), as taught by Burt, with the reasonable expectation of successfully providing structures that can increase cooling of the disc and/or blade, while allowing the cooling flow to exit the downstream side of the rotor stage to be "used for other purposes downstream, such as sealing and/or cooling" (see [0040-42]). The Examiner further notes, applying the cooling channel structure of Burt to the disc radial wall of Schwartz would result in the limitation, "an outlet orifice which opens onto a downstream surface of the disc."
 Regarding Claim 2, Schwartz and Burt disclose the following: 
 The disc according to claim 1,
Burt continues to teach the following:
wherein the outlet orifice (right side outlet of 135) opens onto a downstream surface of the downstream radial wall (130) (as can be seen in FIG. 2, the outlet orifice is located on the downstream side of the radial wall).
Regarding Claim 5, Schwartz and Burt disclose the following: 
 The disc according to claim 1,
Burt continues to teach the following:
wherein the inlet orifices (left side inlet of 135) have an inlet diameter and the outlet orifices (right side outlet of 135) have an outlet diameter the number of inlet 
Regarding Claim 6, Schwartz and Burt disclose the following: 
 The disc according to claim 1,
Burt continues to teach the following:
wherein at least one among the inlet orifices (left side inlet of 135) is axially aligned (as seen FIG. 2, and also see [0041]) with at least one among the outlet orifices (right side outlet of 135)
Regarding Claims 8 and 9, Schwartz and Burt disclose the following: 
 The disc according to claim 1,
Schwartz and Burt do not disclose the following:
wherein the downstream radial wall has a thickness greater than or equal to 0.5 mm and less than or equal to 10 mm; (Claim 8)
wherein the inlet orifices and/or the outlet orifices have a diameter greater than or equal to 0.5 mm and less than or equal to 10 mm; (Claim 9)
However the Examiner notes the following:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the radial wall and the diameter of the inlet and outlet orifices as disclosed by the combination of Schwartz and Burt in claim 1 above, both of which are is silent on the thickness of the radial wall and the diameter of the inlet and outlet orifices, to have the claimed relative value(s) of: a thickness greater than or equal to 0.5mm and less than or equal to 10mm; and a diameter greater than or equal to 0.5 mm and less than or equal to 10 mm; as applicant has not disclosed that such values perform differently than prior art devices, and the Federal  
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 20160230579 A1), hereafter referred to as Schwartz, in view of Burt et al (US 20130039760 A1), hereafter referred to as Burt as applied to claim 1 above, in further view of Negulescu et al (US 6290464 B1), hereafter referred to as Negulescu.
 Regarding Claim 7, Schwartz and Burt disclose the following: 
The disc according to claim 1,
Schwartz and Burt do not explicitly disclose the following:
wherein at least one among the inlet orifices is circumferentially and/or radially offset relative to at least one among the outlet orifices.
However Negulescu teaches the following:
wherein at least one among the inlet orifices (left side inlet of 4) is circumferentially and radially offset (as can be seen in FIG. 1c, the inlet of 4 is both circumferentially and radially offset relative to the outlet 5) relative to at least one among the outlet orifices (5).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet of the radial wall channel of ventilation as disclosed by the combination of Schwartz and Burt, by configuring the outlet to direct air counter the direction of the rotation of the blades of the turbine (see Negulescu, Col. 4, lines 0-5), as taught by Negulescu, with the reasonable expectation of .
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 20160230579 A1), hereafter referred to as Schwartz, in view of Burt et al (US 20130039760 A1), hereafter referred to as Burt as applied to claim 1 above, in further view of Tibbott (US 8807942 B2), hereafter referred to as Tibbott.
Regarding Claim 10, Schwartz and Burt disclose the following: 
An assembly for a turbomachine (100 as taught by Schwartz) comprising a disc (280) according to claim 1 (as disclosed by the combination of Schwartz and Burt above).
Schwartz and Burt do not explicitly disclose the following:
an upstream retention ring.
However Tibbott teaches the following:
it is well known in the art to provide turbine blade (32) and turbine disc (33) assemblies with an upstream retention ring (44).
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbine disc assembly as taught by the combination of Schwartz and Burt, by adding an upstream retention ring as taught by Tibbott, with the reasonable expectation of successfully preventing axial movement of the blades relative to the disc (see Tibbott, Col. 4, lines 44-40).
Regarding Claim 11, Schwartz, Burt, and Tibbott disclose the following: 
A turbomachine (100 as taught by Schwartz) comprising an assembly according to claim 10 (as disclosed by the combination of Schwartz, Burt, and Tibbott above).


Allowable Subject Matter
Claims 3-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 3:
wherein the ventilation channel links at least two inlet orifices and one outlet orifice;
Regarding Claim 4:
wherein the ventilation channel links all of the inlet orifices;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Schwartz, Burt, Negulescu, and Tibbott.
The Examiner notes Schwartz is considered the closest prior art and does not teach the limitations as described above. Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar turbine disc arrangements see Pages 1.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567. The examiner can normally be reached Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745